Exhibit 10.1

 

STOCK REPURCHASE AGREEMENT

 

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
August 9, 2012 by and between GNC Holdings, Inc., a Delaware corporation (the
“Company”), and Ares Corporate Opportunities Fund II, L.P., a Delaware limited
partnership (the “Seller”).

 

Background

 

A.                The Seller owns 12,192,244 shares of the Company’s Class A
common stock, $0.001 par value per share (“Common Stock”);

 

B.                The Seller and Ontario Teachers Pension Plan Board (“OTPP”,
and together with Seller, the “Sponsors”) may sell in an underwritten public
offering (the “Public Offering”) a portion of the shares of Common Stock held by
the Sponsors (such portion, the “Underwritten Shares”);

 

C.                The Seller intends to sell to the Company, and the Company
intends to purchase from the Seller, in a private, non-underwritten transaction
a portion of the shares of Common Stock held by the Seller at the price and upon
the terms and conditions provided in this Agreement (the “Repurchase”) if the
Seller sell shares in the Public Offering within the time frames referenced
herein;

 

D.                The consummation of the Repurchase is contingent upon the
consummation of the Public Offering;

 

E.                The Company intends to use cash on its balance sheet to
complete the Repurchase;

 

F.                The board of directors of the Company (the “Board”) has
authorized a program to repurchase over a one-year period shares of Common Stock
having an aggregate value of up to $300 million, from time to time in the open
market or in privately negotiated transactions or a combination thereof as may
be approved by the Board;

 

G.                The Board formed a special committee of the Board (the
“Special Committee”) comprised solely of independent directors to determine
whether to authorize and to negotiate the terms of the Repurchase; and

 

H.               The Special Committee has approved the Repurchase and the
transactions that may be required in connection therewith.

 

THEREFORE, in consideration of the mutual covenants herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:

 

--------------------------------------------------------------------------------


 

Agreement

 

1.                Repurchase.

 

(a)               Subject to the satisfaction of the terms and conditions set
forth herein, the Seller hereby agrees to sell, and the Company agrees to
purchase from the Seller, an aggregate number of shares of Common Stock (the
“Repurchase Shares”) equal to the lesser of (i) six million and (ii) 100% of the
number of shares of Common Stock to be sold by the Sponsors in the Public
Offering.  The per share purchase price for each Repurchase Share shall be equal
to the per share price at which the Sponsors sell the Underwritten Shares to the
underwriters in the Public Offering (the “Per Share Purchase Price”).  At the
Closing (as defined below), subject to the satisfaction of the terms and
conditions set forth herein, the Seller agrees to sell the Repurchase Shares to
the Company, and the Company hereby agrees to purchase each such Repurchase
Share from the Seller at the Per Share Purchase Price.

 

(b)               The obligations of the Seller to sell and the Company to
purchase the Repurchase Shares shall be conditioned upon each of: (i) the
execution of an underwriting agreement by and among the Company, the Sponsors
and the underwriter named therein related to the Public Offering (the
“Underwriting Agreement”) within three business days after the date hereof; and
(ii) the closing of the Public Offering immediately prior to the Repurchase
pursuant to the Underwriting Agreement no later than ten business days from the
date of the Underwriting Agreement.

 

(c)               The closing of the Repurchase (the “Closing”) shall occur
immediately after the closing of the Public Offering, or at such other time or
place after the Public Offering as may be agreed upon by the Company and the
Seller.  At the Closing, the Seller shall deliver to the Company or as
instructed by the Company duly executed stock powers relating to the Repurchase
Shares, as applicable, and the Company agrees to deliver to the Seller an
aggregate dollar amount equal to the product of the Per Share Purchase Price and
the total number of Repurchase Shares by wire transfer of immediately available
funds.

 

2.                Company Representations.  In connection with the transactions
contemplated hereby, the Company represents and warrants to the Seller that:

 

(a)               All consents, approvals, authorizations and orders necessary
for the execution, delivery and performance by the Company of this Agreement and
for the purchase and receipt of the Repurchase Shares to be purchased by the
Company hereunder, have been obtained; and the Company has full right, power and
authority to enter into this Agreement and to purchase and receive the
Repurchase Shares to be purchased by the Company hereunder.

 

(b)               The Company is a corporation duly organized and existing under
the laws of the State of Delaware.

 

(c)               This Agreement has been duly authorized, executed and
delivered by the Company.

 

(d)               The compliance by the Company with this Agreement and the
consummation of the transactions herein contemplated will not (i) conflict with
or result in a breach or violation of any of the material terms or provisions
of, or constitute a default under any material indenture,

 

2

--------------------------------------------------------------------------------


 

material mortgage, material deed of trust, material loan agreement or other
material agreement or instrument to which the Company or any of its Significant
Subsidiaries (as defined in a draft Underwriting Agreement dated August 8, 2012)
is a party or by which the Company or any of its Significant Subsidiaries is
bound or to which any of the property or assets of the Company or any of its
Significant Subsidiaries is subject, (ii) violate any provision of the
certificate of incorporation or by-laws, or other organizational documents, as
applicable, of the Company or (iii) violate any applicable statute or any order,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its Significant Subsidiaries or any of
their properties; except, in the case of clauses (i) and (iii), as would not
reasonably be expected to have a material adverse effect on the business,
management, financial position or results of operations of the Company and its
Significant Subsidiaries, taken as a whole (a “Material Adverse Effect”), in the
case of each such clause, after giving effect to any consents, approvals,
authorizations, orders, registrations, qualifications, waivers and amendments as
will have been obtained or made as of the date of this Agreement.

 

3.                Seller Representations.  In connection with the transactions
contemplated hereby, the Seller represents and warrants to the Company that:

 

(a)               All consents, approvals, authorizations and orders necessary
for the execution and delivery by the Seller of this Agreement and for the sale
and delivery of the Repurchase Shares to be sold by the Seller hereunder, have
been obtained; and the Seller has full right, power and authority to enter into
this Agreement and to sell, assign, transfer and deliver the Repurchase Shares
to be sold by the Seller hereunder.

 

(b)               This Agreement has been duly authorized, executed and
delivered by the Seller.

 

(c)               The sale of the Repurchase Shares to be sold by the Seller
hereunder and the compliance by the Seller with all of the provisions of this
Agreement and the consummation of the transactions contemplated herein will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any statute, indenture, material
mortgage, material deed of trust, material loan agreement or other material
agreement or instrument to which the Seller is a party or by which the Seller is
bound or to which any of the property or assets of the Seller is subject, or
(ii) result in any violation of the provisions of any (x) organizational or
similar documents pursuant to which the Seller was formed or (y) any applicable
statute or any applicable order, rule or regulation of any court or governmental
agency or body having jurisdiction over the Seller or the property of the
Seller; except in the case of clause (i) or clause (ii)(y), for such conflicts,
breaches, violations or defaults as would not impair in any material respect the
consummation of the Seller’s obligations hereunder or would not have a Material
Adverse Effect upon the Seller.

 

(d)               As of the date hereof and immediately prior to the delivery of
the Repurchase Shares to the Company at the Closing, the Seller holds and will
hold valid title to the Repurchase Shares, and holds and will hold such
Repurchase Shares free and clear of all liens, encumbrances, equities or claims.

 

(e)               The Seller (either alone or together with its advisors) has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the Repurchase.  The Seller has
had the opportunity to ask questions and receive answers concerning the terms
and conditions of the Repurchase as it has requested.  The Seller has

 

3

--------------------------------------------------------------------------------


 

received all information that it believes is necessary or appropriate in
connection with the Repurchase.  The Seller acknowledges that the Seller has not
relied upon any express or implied representations or warranties of any nature
made by or on behalf of the Company, whether or not any such representations,
warranties or statements were made in writing or orally, except as expressly set
forth for the benefit of the Seller in this Agreement.

 

4.                Termination.  This Agreement shall automatically terminate and
be of no further force and effect in the event that any of the conditions in
paragraph 1(b) of this Agreement is not satisfied.

 

5.                Notices.  All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement will
be in writing and will be deemed to have been given when delivered personally,
mailed by certified or registered mail, return receipt requested and postage
prepaid, or sent via a nationally recognized overnight courier, or sent via
facsimile or electronic mail to the recipient.  Such notices, demands and other
communications will be sent to the address indicated below:

 

To the Seller:

 

Ares Corporate Opportunities Fund II, L.P.

c/o Ares Management II, L.P.

2000 Avenue of the Stars, 12th Floor

Los Angeles, CA 90067

Attention: David Kaplan and Kevin Frankel, Esq.

Facsimile No: (310) 201-4170

 

To the Company:

 

GNC Holdings, Inc.

300 Sixth Avenue

Pittsburgh, Pennsylvania 15222

Attention: Gerald J. Stubenhofer, Jr.

Facsimile No: (412) 338-8900

Email Address:  jerry-stubenhofer@gnc-hq.com

 

With a copy to (which shall not constitute notice):

 

Proskauer Rose LLP

2049 Century Park East, Suite 3200

Los Angeles, California 90067

Attention: Philippa M. Bond, Esq.

Facsimile No: (310) 557-2193

Email Address:  pbond@proskauer.com

 

and

 

Abrams & Bayliss LLP

20 Montchanin Road, Suite 200

Wilmington, DE 19807

 

4

--------------------------------------------------------------------------------


 

Attention:  A. Thompson Bayliss

Facsimile No:  (302) 261-0292

Email Address:  Bayliss@AbramsBayliss.com

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

6.                Miscellaneous.

 

(a)               Survival of Representations and Warranties.  All
representations and warranties contained herein or made in writing by any party
in connection herewith shall survive the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

 

(b)               Severability.  If any term or other provision of this
Agreement shall be held invalid, illegal or unenforceable, the validity,
legality or enforceability of the other provisions of this Agreement shall not
be affected thereby, and there shall be deemed substituted for the provision at
issue a valid, legal and enforceable provision as similar as possible to the
provision at issue.

 

(c)               No Prior Agreement.  This Agreement supersedes all prior
agreements and understandings (whether written or oral) among the parties hereto
with respect to the subject matter hereof.

 

(d)               Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

(e)               Successors and Assigns.  Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties. This Agreement shall be binding upon and inure solely to the benefit of
the Seller and the Company and their respective successors and permitted
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement.

 

(f)               No Third Party Beneficiaries or Other Rights.  This Agreement
is for the sole benefit of the parties hereto and their successors and permitted
assigns and nothing herein express or implied shall give or shall be construed
to confer any legal or equitable rights or remedies to any person other than the
parties to this Agreement and such successors and permitted assigns.

 

(g)               Governing Law; Jurisdiction.  THIS AGREEMENT AND ANY MATTERS
RELATED TO THIS TRANSACTION SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAWS OF
THE STATE OF NEW YORK. EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY. Each of the

 

5

--------------------------------------------------------------------------------


 

parties to this Agreement (i) irrevocably submits to the personal jurisdiction
of any state or federal court sitting in Wilmington, Delaware, as well as to the
jurisdiction of all courts to which an appeal may be taken from such courts, in
any suit, action or proceeding relating to or arising out of, under or in
connection with this Agreement, (ii) agrees that all claims in respect of such
suit, action or proceeding, whether arising under contract, tort or otherwise,
shall be brought, heard and determined exclusively in the Delaware Court of
Chancery (provided that, in the event that subject matter jurisdiction is
unavailable in that court, then all such claims shall be brought, heard and
determined exclusively in any other state or federal court sitting in
Wilmington, Delaware), (iii) agrees that it shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from such court,
and (iv) agrees not to bring any action or proceeding relating to or arising out
of, under or in connection with this Agreement in any other court, tribunal,
forum or proceeding.  Each of the parties to this Agreement waives any defense
of inconvenient forum to the maintenance of any action or proceeding brought in
accordance with this paragraph.  Each of the parties to this Agreement agrees
that service of any process, summons, notice or document by U.S. registered mail
to its address set forth herein shall be effective service of process for any
action, suit or proceeding brought against it in accordance with this paragraph,
provided that nothing in the foregoing sentence shall affect the right of any
party to serve legal process in any other manner permitted by law.

 

(h)               Remedies.  The parties hereto agree and acknowledge that money
damages would not be an adequate remedy for any breach of the provisions of this
Agreement, that any breach of the provisions of this Agreement shall cause the
other parties irreparable harm, and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction (without posting
any bond or deposit) for specific performance or other injunctive relief in
order to enforce, or prevent any violations of, the provisions of this
Agreement.

 

(j)                Amendment and Waiver.  The provisions of this Agreement may
be amended or waived at any time only by the written agreement of the Seller and
the Company. Any waiver, permit, consent or approval of any kind or character on
the part of any such holders of any provision or condition of this Agreement
must be made in writing and shall be effective only to the extent specifically
set forth in writing. The failure of any party hereto to enforce at any time any
provision of this Agreement shall not be construed to be a waiver of such
provision, nor in any way to affect the validity of this Agreement or any part
hereof or the right of any party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach.

 

(k)               Further Assurances.  Each of the Company and the Seller shall
execute and deliver such additional documents and instruments and shall take
such further action as may be necessary or appropriate to effectuate fully the
provisions of this Agreement.

 

(l)                Mutuality of Drafting.  The parties have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

 

(m)             Each of the Company and the Seller shall bear their own expenses
in connection with the drafting, negotiation, execution and delivery of this
Agreement.

 

6

--------------------------------------------------------------------------------


 

[Signatures appear on following pages.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Repurchase
Agreement as of the date first written above.

 

 

Company:

 

 

 

GNC HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Joseph M. Fortunato

 

Name:

Joseph M. Fortunato

 

Title:

President and Chief Executive Officer

 

[Signature Page to Stock Repurchase Agreement]

 

--------------------------------------------------------------------------------


 

 

Seller:

 

 

 

Ares Corporate Opportunities Fund II, L.P.

 

 

 

 

By:

ACOF Operating Manager II, L.P., its Manager

 

 

 

 

 

 

 

By:

/s/ Brian Klos

 

Name:

Brian Klos

 

Title:

Vice President

 

[Signature Page to Stock Repurchase Agreement]

 

--------------------------------------------------------------------------------